Exhibit 10.32

TTEC Holdings, Inc.

Independent Director Compensation Arrangements

The following compensation arrangements for TTEC Holdings, Inc. (the “Company”)
Independent Directors was adopted by the TTEC Compensation Committee and its
Board of Directors on February 21, 2019 to be effective as of the start of the
2019/2020 board cycle in May 2019 (the “Effective Date”).  For purposes of these
arrangements, the term Independent Director shall mean a director who is not an
employee director, whether or not the person qualifies as an “independent
director” pursuant to the Rules of the NASDAQ Stock Market as they apply to the
Company.

1.



Commencing as of the Effective Date, each Independent Director shall be entitled
to the following:

(a)



an annual retainer of $75,000 for Board service;

(b)



additional annual retainer fees for service on Board committees, if any, as
follows:

 

 

 

Chair of Audit Committee

$

27,000

Other Members of Audit Committee

$

13,500

Chair of Compensation Committee

$

20,000

Other Members of Compensation Committee

$

10,000

Chair of Nominating and Governance Committee

$

15,000

Other Members of Nominating and Corporate Governance Committee

$

6,000

(c)



the annual restricted stock units (“RSUs”) grant, to be made as of the date of
the next Annual Stockholder Meeting in the amount of $110,000, based on the fair
market value of the Company’s common stock on the grant date; provided, however,
that the Company will not issue RSUs that are convertible into fractional shares
of the Company’s common stock.  The RSUs will vest in full on the earlier of:
(i) the first anniversary of the date of grant; (ii) the date of the succeeding
year’s Annual Stockholders Meeting; or (iii) any change-in-control event (as
defined in the relevant RSU agreement).

(d)



for each Independent Director who joins the Board on or after the Effective
Date, an initial RSU grant in the amount of $110,000, based on the fair market
value of the Company’s common stock on the grant date, which shall be the later
of the date on which such Independent Director first joins the Board or the date
on which the Compensation Committee approves the grant; provided, however, that
the Company will not issue RSUs that are convertible into fractional shares of
the Company’s common stock.  The RSUs will vest in full on the earlier of: (i)
the first anniversary of the date of grant; (ii) the date of the succeeding
year’s Annual Stockholders Meeting; or (iii) any change-in-control event (as
defined in the RSU agreement). 

2.



All retainer fees shall be paid quarterly in arrears, with fees earned during a
fiscal quarter to be paid during the first month of the immediately succeeding
quarter.  In the event an Independent Director serves as a member of the Board
or a committee or as Chair of a committee for less than all of a fiscal quarter,
the amount of the quarterly installment of each applicable retainer fee under
paragraphs (a) and (b) above shall be pro-rated based on the number of days
served during the quarter.

3.



The fair market value of the Company’s common stock shall be determined by the
closing price of the Company’s common stock on the grant date or, if the
Company’s common stock is not traded on the NASDAQ Stock Market (or other
applicable exchange or quotation system) on the date of the grant, the last
preceding trading day.

4.



All equity grants are subject to the Stock Ownership Guidelines for the Board of
Directors as approved by the Board from time to time.



--------------------------------------------------------------------------------